Citation Nr: 1003568	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  04-11 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for vertigo, including 
as secondary to 
service-connected Type-II Diabetes Mellitus.

3.  Whether there is new and material evidence to reopen a 
claim for service connection for bilateral hearing loss

4.  Entitlement to an initial rating higher than 10 percent 
for peripheral neuropathy of the left upper extremity.

5.  Entitlement to a rating higher than 10 percent for 
peripheral neuropathy of the right upper extremity.  

6.  Entitlement to a rating higher than 10 percent for 
peripheral neuropathy of the left lower extremity.  

7.  Entitlement to a rating higher than 10 percent for 
peripheral neuropathy of the right lower extremity.  

8.  Entitlement to a rating higher than 20 percent for 
diabetes mellitus with associated erectile dysfunction.  

9.  Entitlement to a rating higher than 30 percent for 
diabetic nephropathy.

10.  Entitlement to a rating higher than 30 percent for 
posttraumatic stress disorder (PTSD).

11.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to June 
1970.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
originated from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which, among other things, denied the 
Veteran's claims for service connection for tinnitus, 
vertigo, and residuals of an injury to the right hand and 
ring finger.

The Veteran testified at a hearing at the RO in April 2005 in 
support of these claims; the undersigned Veterans Law Judge 
of the Board presided.

In August 2005, the Board issued a decision denying the 
Veteran's claim for service connection for bilateral hearing 
loss and remanding his other claims (for service connection 
for tinnitus, vertigo, and residuals of an injury to his 
right hand and ring finger) for further development and 
consideration.

In October 2007, upon receiving the file back, the Board 
again had to remand the claim concerning the right hand and 
ring finger for still further development.  However, the 
Board denied the claims for tinnitus and vertigo.  The 
Veteran appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court or CAVC), to the extent it 
had denied these claims.

In July 2008, during the pendency of the appeal to the Court, 
the Veterans' attorney and VA's Office of General Counsel - 
representing the Secretary, filed a joint motion asking the 
Court to partially vacate the Board's October 2007 decision, 
to the extent it had denied the claims for tinnitus and 
vertigo, and to remand these claims to the Board for further 
development and readjudication in compliance with directives 
specified in the joint motion.  The Court granted this joint 
motion in an order issued later in July 2008 and has since 
returned the file to the Board.

To comply with the Court's order, the Board in turn is again 
remanding these claims to the RO via the Appeals Management 
Center (AMC).


REMAND

In the July 2008 joint motion for partial remand, the parties 
pointed out that, pursuant to the Board's August 2005 remand, 
the Veteran was provided a VA compensation examination in 
February 2006 for a medical nexus opinion concerning the 
etiology of his vertigo and tinnitus - but especially in 
terms of whether these conditions are attributable to his 
military service, including, in the case of the vertigo, 
proximately due to, the result of, or chronically aggravated 
by a service-connected disability, namely, the Type-II 
Diabetes Mellitus.  But in addressing the etiology of the 
vertigo and tinnitus, the Court noted the VA examiner 
provided an equivocal medical opinion - indicating these 
disabilities "may" be etiologically related to the 
Veteran's military service.

When subsequently denying these claims in its October 2007 
decision (since vacated), the Board explained that equivocal 
opinions like this, indicating the claimed conditions "may" 
be related to service are just as well tantamount to also 
saying these conditions "may not" be related to service.  
See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. 
App. 420 (1998); Bloom v. West, 12 Vet. App. 185 (1999).  So, 
ultimately, these type equivocal opinions amount to "non-
evidence," neither for nor against the claims.  See Perman 
v. Brown, 5 Vet. App. 237, 241 (1993).  And since there was 
no other probative (meaning competent and credible) evidence 
in the file favorably supporting the notion of this alleged 
correlation between these conditions and the Veteran's 
military service, with a sufficient degree of certainty, the 
Board went ahead and denied these claims.

In the appeal to the Court, however, the parties agreed that 
the Board needs to address whether that medical opinion 
obtained in February 2006 was adequate to decide these 
claims, seeing as though that opinion failed to resolve this 
determinative issue of whether the vertigo and tinnitus are 
related to the Veteran's military service, including, in the 
case of the vertigo, by way of his already 
service-connected Type II Diabetes Mellitus.

An absolutely accurate determination of etiology is not a 
condition precedent to granting service connection; nor is 
definite etiology or obvious etiology.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  But again, just as well, 
the Court has held that an opinion phrased in terms of "may 
or may not" be related to service is an insufficient basis 
for an award of service connection.  Winsett, 11 Vet. App. at 
424.  Medical evidence on this issue that is speculative, 
general or inconclusive in nature cannot be used to support a 
claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  See also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) and 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

So as the joint motion indicated may be necessary, the Board 
is requesting further medical comment to try and obtain a 
more definitive opinion concerning this determinative issue 
of causation, to in turn ensure compliance with its 
August 2005 remand directive requesting this necessary 
medical nexus opinion.  Stegall v. West, 11 Vet. App. 268 
(1998) (indicating the Veteran is entitled, as a matter of 
law, to compliance with the Board's remand directives); but 
see, too, Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(indicating a remand not required under Stegall where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Also, while continuing to appeal for service connection for 
tinnitus and vertigo, the Veteran has filed and had 
adjudicated several additional claims.  More specifically, in 
September 2008 the RO granted a separate compensable rating 
of 10 percent for the peripheral neuropathy of his left upper 
extremity, although denying higher ratings for his diabetic 
nephropathy, PTSD, diabetes mellitus with associated erectile 
dysfunction, peripheral neuropathy of his right lower 
extremity, peripheral neuropathy of his left lower extremity, 
peripheral neuropathy of his right upper extremity, and a 
TDIU.  The RO more recently issued another decision in June 
2009 confirming the denial of his TDIU claim and determining, 
as well, that he had not submitted new and material evidence 
to reopen his claim for service connection for bilateral 
hearing loss.



In August 2009, in response to that June 2009 decision, the 
Veteran's attorney submitted a timely notice of disagreement 
(NOD) to initiate an appeal of the claims for bilateral 
hearing loss and a TDIU.

The RO issued yet another decision in September 2009 
indicating no change was warranted in it previous decisions.  
And later in September 2009, the Veteran himself submitted an 
NOD to initiate an appeal of this most recent RO decision.  
He clarified that his NOD specifically concerned his claims 
for a rating higher than 10 percent for the peripheral 
neuropathy in his left upper extremity, the 30 percent rating 
for his diabetic nephropathy, the 30 percent rating for his 
PTSD, the 20 percent rating for his Type II Diabetes 
Mellitus, the 10 percent rating for the peripheral neuropathy 
in his right lower extremity, the 10 percent rating for the 
peripheral neuropathy in his left lower extremity, the 10 
percent rating for the peripheral neuropathy in his right 
upper extremity, and his claim for a TDIU.

The RO, however, has not provided the Veteran a statement of 
the case (SOC) regarding these several additional claims.  He 
also has not been given an opportunity to perfect his appeal 
to the Board on these additional issues by also filing a 
timely substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  In Manlincon v. West, 12 Vet. App. 238 (1999), 
the Court held that the appropriate disposition in this 
circumstance is to remand - rather than merely refer, 
these several additional claims.



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for another VA 
examination for a more definitive medical 
nexus opinion concerning the etiology of 
his tinnitus and vertigo - in 
particular, whether it is at least as 
likely as not these conditions are 
attributable to his military service, 
including, in the case of the vertigo, 
proximately due to, the result of, or 
chronically aggravated by his already 
service-connected Type II Diabetes 
Mellitus.  To facilitate providing this 
necessary medical nexus opinion, have the 
designated examiner review the claims 
file for the pertinent medical and other 
history, including a complete copy of 
this remand and the report of the prior 
VA examination in February 2006.  And 
since that February 2006 VA examiner's 
opinion on the etiology of these 
conditions is equivocal (indicating they 
"may" be related to the Veteran's 
military service), if at all possible the 
current examiner should try and come to a 
more definitive conclusion regarding this 
determinative issue of causation.

Further concerning this, the term "at 
least as likely as not" (i.e., 50 
percent or greater probability) does not 
mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

Whatever the conclusion, favorable or 
unfavorable, the examiner must discuss 
the medical rationale of the opinion.

2.  Send the Veteran an SOC concerning 
his several additional claims - 
specifically, the petition to reopen his 
claim for service connection for 
bilateral hearing loss; for higher 
ratings for his diabetic nephropathy, 
PTSD, diabetes mellitus with erectile 
dysfunction, upper and lower extremity 
peripheral neuropathy; and for a TDIU.  
Advise him that he still needs to file a 
timely substantive appeal (VA Form 9 or 
equivalent) in response to the SOC to 
perfect an appeal to the Board concerning 
these several additional claims.  
38 C.F.R. §§ 20.200, 20.302(b).  If, and 
only if, he perfects a timely appeal of 
these several additional claims should 
they be returned to the Board for further 
appellate consideration.

3.  If the remaining claims for service 
connection for tinnitus and vertigo are 
not granted to the Veteran's 
satisfaction, send him and his attorney 
an SSOC concerning these other claims and 
give them an opportunity to submit 
additional evidence and/or argument in 
response before returning these claims to 
the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is 
appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



